DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16612584 filed on 11/11/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
1 - The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features:
“a magnetic bearing support housing coupled to the magnetic bearing device” as in claim 1. Fig. 3 shows magnetic bearings 214, 216, 218 with no support housing, figures 4-7 shows a bearing housing for ball bearing 412 but no magnetic bearings in the housing, the above features must be shown for the invention to be understood.
“a magnetic bearing device supported in a magnetic bearing housing; as in claim 8.
“ a first bearing support housing coupled to a first bearing device configured to support a rotating shaft, ….a second bearing support housing coupled to a 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2 - The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numerical references (220, 222, 224, and 212) in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add 
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations, “ a magnetic bearing device (214, 216, 218) configured to support a rotating shaft (208); a magnetic bearing support housing (402) coupled to the magnetic bearing device, the magnetic bearing support housing (402) having a disc-like shape (fig. 4-7) and a plurality of tabs (414) extending from an outer diameter portion (of the housing) in an axial direction (fig. 7); an auxiliary bearing device (ball bearing 412) configured to support the rotating shaft during an auxiliary bearing condition (the conditions are listed in fig. 7); an auxiliary bearing support housing (404) coupled to the auxiliary bearing device (fig. 4-6), the auxiliary bearing support housing having a disc-like shape (fig. 7) with a first diameter portion (418) and a second diameter portion (420), the first diameter portion having a larger diameter than the second diameter portion (see fig. 7); wherein the plurality of tabs (414) are configured to couple to the 
Claims 2-7 are allowable for depending on claim 1.
Claims 8 and 14 have similar features as in claims 1 and allowable as such, claims 9-13, and 15-20 are allowable for depending on claims 8, and 14 respectively.
In examining the claims, Ganiger et al. (US 20130280063) was found the closest, however, the bearing housing 35 is not disc shape, and the flexible arms 52 and 62 are not tabs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: see the drawing objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832